           Case 5:19-cv-02466-JFL Document 6 Filed 06/21/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                               :
    JAMES EVERETT SHELTON                      :
                       Plaintiff,              :
                                               :
                        v.                     :                      No. 19-cv-2466
                                               :
                                               :
    TRIFECTAL SOLAR LLC, ELAM Z.               :
    BEILER, and SOFDESK, INC.                  :
                       Defendants.             :
                                               :

                                            ORDER

      AND NOW, this 21st day of June, 2019, upon consideration of the pro se Plaintiff’s
Motion for Permission to Use ECF, ECF No. 4, IT IS ORDERED THAT the Motion is
DENIED without prejudice. 1
                                         BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge

1
        A party that is not represented by an attorney who is admitted to practice in the Eastern
District of Pennsylvania is not entitled to access to the ECF System as an ECF Filing User as a
matter of course. Access can, however, be granted “[u]pon the approval of the judge.” E.D. Pa.
Local R. Civ. P. 5.1.2(4)(b).
        Some district courts require pro se litigants to demonstrate that they understand how to use
the ECF System or attend a training session before the courts will grant them access. See, e.g.,
Bardes v. Mass. Mut. Life Ins. Co., No. 1:11CV340, 2011 WL 1790816, at * 9 (M.D.N.C. May
10, 2011). Other courts require a pro se litigant to show “good cause” to obtain access. See, e.g.,
Brooks v. Barney, No. 3:13-CV-68, 2013 WL 6712847, at *2 (N.D. W. Va. Dec. 18, 2013)
(concluding that a “substantially physically disabled” pro se litigant who informed the court that
he “should not be driving on a consistent basis” did not show good cause in light of that court’s
local rules permitting litigants to file papers via mail or fax).
        Here, Plaintiff has not shown that there exists good cause for him to access the ECF system.
He represents that several other judges of this District have granted him access in previous cases,
but he does not identify these cases. Accordingly, the request is denied without prejudice.



                                              062119
Case 5:19-cv-02466-JFL Document 6 Filed 06/21/19 Page 2 of 2




                           062119
